Name: Commission Regulation (EC) No 1035/94 of 3 May 1994 amending Regulation (EEC) No 2775/88 laying down detailed rules for the application of Article 5a of Council Regulation (EEC) No 729/70
 Type: Regulation
 Subject Matter: financial institutions and credit;  agricultural policy;  EU finance
 Date Published: nan

 No L 113/2 Official Journal of the European Communities 4. 5. 94 COMMISSION REGULATION (EC) No 1035/94 of 3 May 1994 amending Regulation (EEC) No 2775/88 laying down detailed rules for the application of Article 5a of Council Regulation (EEC) No 729/70 Whereas the European Agricultural Guidance and Guarantee (EAGGF) Funds Committee has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2775/88 is amended as follows : 1 . In Article 1 (1 ) '8,8 %' is replaced by '7,0 %' ; 2. In Article 2 ( 1 ) '0,088 ' is replaced by '0,070 ' ; 3 . In Article 2 (2) '0,0113' is replaced by '0,0089'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It is applicable to the expenditure financed with effect from 16 October 1993 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricul ­ tural policy ('), as last amended by Regulation (EEC) No 2048/88 (2), and in particular to Article 5a thereof, Whereas the re-examination of the existing situation in the Community as far as interest rates are concerned, shows a downward trend requiring an adjustment of the rate laid down by Commission Regulation (EEC) No 2775/88 (3), as last amended by Regulation (EEC) No 772/90 (4) ; Whereas in view of Article 2 (2) of Regulation (EEC) No 2775/88 , the monthly determination of expenditure re ­ lating to those interests is only provisional in order to allow a fast reimbursement to the Member States ; that in view of Article 2 ( 1 ) of the same Regulation, the definitive calculation of the total amount due by the Commission for a budgetary year has to be executed on a yearly basis ; that therefore it is appropriate that the fixed rate covers a complete budgetary year ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 May 1994. For the Commission Rene STEICHEN Member of the Commission (  ) OJ No L 94, 28, 4. 1970, p . 13. (2) OJ No L 185, 15. 7. 1988, p . 1 . (3) OJ No L 249, 8 . 9 . 1988, p. 8 . 4) OJ No L 83, 30. 3. 1990, p . 81 .